Citation Nr: 0418119	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  00-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back pain due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for hip pain due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for a heart problem due 
to exposure to ionizing radiation.

4.  Entitlement to service connection for a skin condition 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1955.

This appeal is nominally from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The claims file appears to contain unadjudicated claims.  The 
veteran's September 13 and 25, 1997, statements (both 
received Oct. 15, 1997), included headaches among the current 
conditions alleged incurred in service in the former 
document, and facial scars associated with a broken jaw in 
the latter document.  Although a rating decision of January 
1998 granted service connection for residuals of a fractured 
mandible, it did not address the matter of a scar.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In December 1997, the veteran disagreed with an October 
1997 rating decision that denied service connection for back 
pain, hip pain, a heart problem, and a skin condition claimed 
as due to exposure in service to ionizing radiation.

2.  VA issued a statement of the case (SOC) on January 20, 
1998.

3.  On March 20, 1998, the RO received an inquiry about the 
veteran's claim from a U.S. Senator with the veteran's 
statement to the senator attached.

4.  In October 1999, the veteran's then-representative 
requested the RO to accept the March 1998 senator's letter 
with the veteran's statement as a substantive appeal from the 
October 1997 rating decision.

5.  On October 27, 1999, the DRO ruled that the veteran had 
not perfected an appeal from the October 1997 rating decision 
and notified the veteran and his representative of the 
decision and of the veteran's appellate rights.

6.  The appellant did not appeal from the October 1999 
decision of the DRO.

7.  In September 2003, the Board of Veterans' Appeals issued 
a remand order to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA) as it applied to claims for service 
connection for back pain, hip pain, a heart problem, and a 
skin condition claimed as due to exposure in service to 
ionizing radiation, and, upon completion of other necessary 
action, to readjudicate the claims and return the case to the 
Board.


CONCLUSIONS OF LAW

1.  The October 1999 decision of the DRO that there was then 
no adequate or timely appeal from the October 1997 rating 
decision denying service connection for back pain, hip pain, 
a heart problem, and a skin condition claimed as due to 
exposure in service to ionizing radiation is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003).

2.  The Board shall not entertain an appeal from the October 
1997 rating decision denying service connection for back 
pain, hip pain, a heart problem, and skin conditions due to 
exposure in service to ionizing radiation, because such an 
appeal is not perfected in accordance with law.  38 U.S.C.A. 
§ 7108 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1997, the RO denied service connection for back 
pain, hip pain, a heart problem, and a skin condition claimed 
as due to exposure in service to ionizing radiation.  The RO 
notified the veteran of the decision and of his appellate 
rights by letter of October 28, 1997.  The veteran filed a 
notice of disagreement (NOD) in December 1997, and the RO 
issued a statement of the case on January 20, 1998.  In the 
letter sent with the Statement of the Case, the veteran was 
informed of what he must do to perfect his appeal.  The 
letter informed the veteran of the time limit in which he was 
required to act and cautioned that if the RO did not hear 
from him within that time period, his case would be closed.  

On March 20, 1998, the RO received a letter from a U.S. 
Senator inquiring about status of the veteran's claim and 
appeal.  The senator enclosed a letter to him from the 
veteran and a copy of the SOC.  The RO replied to the senator 
by letter of April 1998 that further action on the appeal was 
awaiting VA receipt of a substantive appeal, which the 
veteran must submit by October 28, 1998, and that the appeal 
would be closed if the veteran did not perfect his appeal by 
that date.  This response shows the RO did not construe the 
senator's letter or the veteran's enclosed letter as a 
substantive appeal.  The RO did not send a copy of the letter 
to the senator to the veteran or to his representative, nor 
was VA required to do so.  The RO is authorized to close a 
case without notice to the claimant if no substantive appeal 
is filed within the year following the date of the notice of 
an adverse decision.  38 C.F.R. § 19.32 (2003).  The RO 
apparently did so, taking no further action on the matter.

In October 1999, the veteran's then-representative's 
requested that VA accept the senator's March 1998 letter 
enclosed letter from the veteran as a substantive appeal in 
the matter of service connection for back pain, hip pain, a 
heart problem, and a skin condition claimed as due to 
exposure in service to ionizing radiation.  The veteran's 
enclosed statement asserted that the veteran considered the 
senator's letter a formal appeal.

An RO decision review officer (DRO) reviewed the matter and 
determined that a March 20, 1998 inquiry about the status of 
a claim from a U.S. Senator with a statement of the veteran 
attached was inadequate as a substantive appeal.  The DRO 
further found that the representative's October 1999 request 
was not an appeal or was untimely as an appeal.  The RO 
notified the veteran and his representative by letters of 
October 27, 1999, of the action and of his right to appeal 
from it.  Neither the veteran nor his representative 
responded.

In March 2000, the veteran again filed a claim for service 
connection for several conditions as due to exposure to 
ionizing radiation, including some of those adjudicated in 
October 1997.  The RO adjudicated and denied those claims and 
on August 19, 2002, provided the veteran with notice of the 
decision and of his appellate rights.  The veteran did not 
appeal this decision.

In September 2003, the Board of Veterans' Appeals (Board) 
decided multiple issues on appeal and remanded the radiation 
exposure issues to provide the veteran notice and other 
process required by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
This referral was the Board's error.  The RO had not 
certified the issues to the Board.  See VA Form 8 (May 23, 
2003).  Although certification of an appeal is an 
administrative device that neither conveys nor deprives the 
Board of jurisdiction over an issue, 38 C.F.R. § 19.35 
(2003), the certification of appeal is prepared after 
perfection of an appeal, Id., and it indicates the RO's 
understanding of what issues are on appeal.  In this case, 
the certification was consistent with the RO's having closed 
the appeal.  The matters remanded were actually not then 
before the Board on appeal.

"The agency of original jurisdiction may close a case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board."  38 U.S.C.A. § 7105(d)(3) 
(West 2002).  "The Board may address question pertaining to 
its jurisdictional authority to review a particular case 
. . . at any stage in a proceeding before, regardless of 
whether the agency of original jurisdiction addressed such 
question(s)."  38 C.F.R. § 20.101(d) (2003).  The Board must 
notify the parties to the appeal prior to its determination 
of a jurisdictional matter, "[w]hen the Board, on its own 
motion, raises a question as to a potential jurisdictional 
defect."

This case is distinguishable from the circumstances 
contemplated in either the statute or the regulation quoted 
above.  The statute contemplates either that an appeal has 
reached the Board in the normal course of due process, 
because the RO did not close it, and the Board finds cause to 
consider and decide whether an appeal is adequate or timely.  
In this case, the appeal was not comprised in whole or in 
part of radiation exposure issues.  The RO had closed that 
appeal for failure to respond to a statement of the case, and 
subsequently made an adjudicative determination as to the 
adequacy and timeliness of the appeal.  These then became 
appealable issues, 38 C.F.R. § 19.34 (2003), which the 
veteran did not appeal.  Thus, the instant situation is not 
one where the Board must determine a valid question of the 
adequacy or timeliness of the appeal.  

Likewise, the instant situation is not one where the Board 
decides under 38 C.F.R. § 101(d) to consider the adequacy or 
timeliness of the appeal on its own motion, consequently, the 
Board need not notify the parties of an intent to consider 
the jurisdiction question on its own motion.

In short, the Board made an error in September 2003 by acting 
as though there were a pending appeal from the October 1997 
denial of service connection for back pain, hip pain, a heart 
problem, and a skin condition claimed as due to exposure in 
service to ionizing radiation.  The effect was to expend 
resources for an unwarranted remand and to mislead the 
veteran into thinking he has an appeal pending before the 
Board.  These effects are regrettable, but without prejudice 
to the veteran.  The lapse of the appeal from the October 
1997 rating decision was long settled, and the September 2003 
remand post-dated the appeal period for the August 2002 
rating decision.  The veteran could not reasonably have 
misunderstood the Board's remand as related to the August 
2002 rating decision.

The Board cannot and should not make a decision on 
entitlement to service connection for back pain, hip pain, a 
heart problem, and skin conditions due to exposure in service 
to ionizing radiation.  To do so could, if adverse, prejudice 
the veteran in any future attempt to reopen the claim with 
new and material evidence, see 38 C.F.R. § 3.156(a) (2003); 
38 C.F.R. § 5108 (West 2002), because it become more 
difficult to produce new and material evidence with each 
denial of a claim.

The Board shall not entertain an application for review on 
appeal that is not in conformity with [chapter 71, title 38 
United States Code].  38 U.S.C.A. § 7108 (West 2002).  
Although the instant matter is not before the Board on the 
veteran's application for appellate review, the correct 
remedy of the Board's error is to treat the matter as like an 
application for appeal not in conformity with the applicable 
law.  The case must be dismissed.

ORDER

The claim for service connection for back pain, hip pain, a 
heart problem, and a skin condition claimed as due to 
exposure in service to ionizing radiation is dismissed.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



